Citation Nr: 0801876	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an effective date prior to September 11, 1995 
for the grant of service connection and the assignment of a 
100 percent rating for a bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from January 1957 
to June 1960.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the agency of original jurisdiction (AOJ).  

An August 2003 rating decision granted service connection for 
a bipolar disorder and assigned a 100 percent rating, 
effective on September 30, 1999.  A timely Notice of 
Disagreement was received by VA in May 2004.  

An October 2005 rating decision changed the effective date 
for service connection, and the 100 percent rating to 
September 11, 1995.  An August 2005 Statement of the Case 
denied an effective date earlier than September 11, 1995.  A 
Substantive Appeal was timely filed in October 2005.  

This case is remanded to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In his October 2005 Substantive Appeal, the veteran primarily 
contended that a July 16, 1981 rating decision was clearly 
and unmistakably erroneous in denying service connection for 
psychiatric disability because there was medical and other 
evidence on file at the time showing that he had a bipolar 
disorder that was incurred in service.  

This contention was not raised previously and the AOJ has not 
had an opportunity to address the matter.  

Also, if the veteran were to prevail on the CUE claim, the 
earlier effective date claim would likely be moot.  
Consequently, the additional issue of whether there was CUE 
in the July 16, 1981 rating decision should be addressed 
prior to adjudication of the current claim for an effective 
date prior to September 11, 1995 for the grant of service 
connection for a bipolar disorder.  

Additionally, VA's statutory "duty to notify" under the 
Veteran's Claims Assistance Act of 2000 (VCAA) requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  

VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, there is no notification to the veteran of the 
applicable provisions of VCAA.  Consequently, there is no 
notice to the veteran of the evidence needed to be provided 
by the veteran and of the evidentiary requirements for 
substantiating the claim for an earlier effective date for 
service connection for a bipolar disorder.  Id.  

Based on the above, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should ensure that all notice 
and development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2007) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
should notify the veteran of any 
additional evidence to be provided by VA 
and the type of evidence that he must 
provide, as well as the evidentiary 
requirements for substantiating his claim 
for an effective date prior to September 
11, 1995 for service connection for a 
bipolar disorder.  

2.  The AOJ should adjudicate the issue 
of whether there was CUE in the denial of 
service connection for a psychiatric 
disability by rating decision on July 16, 
1981.  If the CUE claim is denied, the 
AOJ should readjudicate the issue of 
entitlement to an effective date prior to 
September 11, 1995 for service connection 
for a bipolar disorder.  If the earlier 
effective date issue remains denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have been afforded the 
usual opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

